DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations as disclosed in the claims.
In the instant case, Aasen et al. ("milstones toward Majorana-Based Quantum Computing," Physical Review X 6, 031016, 2016) disclose preparation, manipulation, and read out of Majorana zero modes in semiconducting wires with mesoscopic superconducting islands, wherein gate control of tunnel barriers and Coulomb effects, charge sensing, and charge pumping. A sequence of milestones interpolating between zero-mode detection and quantum computing that includes (1) detection of fusion rules for non-Abelian anyons using either proximal charge sensors or pumped current, (2) validation of a prototype topological qubit, and (3) demonstration of non-Abelian statistics by braiding in a branched geometry. The first two milestones require only a single wire with two islands, and additionally enable sensitive measurements of the system’s excitation gap, quasiparticle poisoning rates, residual Majorana zero-mode splittings, and topological-qubit coherence times.
Bernevig et al. ("Quantum Spin Hall Effect and Topological Phase Transition in HgTe Quantum Wells." Science, Vol. 314, pp 1757-1761, Dec. 15, 2006) disclose the 
Therefore, the prior art of record does not have the teaching, suggestion or motivation for the disclosed invention including wherein the magnetic tunnel barrier is formed from a magnetic insulator whose magnetization is held constant, and wherein the magnetic tunnel barrier is tuned by controlling a gate controlling the electron density around the magnetic insulator in the QSH plane, thereby forming a quantum dot, as disclosed in Claims 1; or a tetron qubit, comprising three pairs of Majorana zero modes, wherein the tetron qubit further comprises a tunable quantum dot configured to control a magnetic tunnel barrier between two neighboring Majorana zero modes, as disclosed in Claim 11, or a hexon qubit comprising four pairs of Majorana zero modes, wherein the hexon qubit further comprises a tunable quantum dot configured to control a magnetic tunnel barrier between two neighboring Majorana zero modes, as disclosed in Claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898